Exhibit 99.1 KemPharm Submits NDA for KP201/APAP and Requests Priority Review from the FDA If approved, KP201/APAP may be the first immediate release hydrocodone combination product candidate for the treatment of acute pain designed to address opioid abuse and misuse Coralville, IA – December 15, 2015 – KemPharm, Inc. (NASDAQ: KMPH), today announced that it has submitted a New Drug Application (NDA) under Section 505(b)(2) of the Federal Food, Drug and Cosmetic Act for KP201/APAP to the U.S. Food and Drug Administration (FDA) and has requested priority review. If priority review is granted, the FDA typically takes action within six months from the date the NDA is accepted for review, potentially allowing for approval as early as Q3 2016.KP201/APAP is an immediate release (IR) combination of KemPharm’s prodrug of hydrocodone, KP201, and acetaminophen (APAP), and is being developed for the treatment of acute pain. KemPharm has requested that KP201/APAP be designated as a Schedule III controlled substance by the Drug Enforcement Administration based on what KemPharm believes is the reduced potential for abuse and the potential safety features attributable to lower exposure levels to hydrocodone for KP201/APAP as compared to other hydrocodone/APAP products, which have been designated as Schedule II.In addition, based on the results of the human abuse liability program completed for KP201/APAP, as well as feedback from the FDA, KemPharm believes there may be support for Category 1, Category 2 and potentially Category 3 abuse-deterrent language in the KP201/APAP product label, if approved by the FDA. “Submission of the KP201/APAP NDA is a major milestone for KemPharm as we seek FDA approval for our first product candidate based on our proprietary LAT prodrug technology,” said Travis C. Mickle, Ph.D., President and CEO of KemPharm. “We believe the data package submitted with the NDA supports the conclusion that KP201/APAP is bioequivalent at therapeutic levels with hydrocodone combination medications currently available, that our prodrug may provide a greater potential to deter abuse by limiting opioid exposure when misused, either intranasally (with and without APAP), intravenously, by smoking, or by oral ingestion at high doses, and that KP201/APAP is tamper-resistant, with KP201 remaining in its inactive prodrug form even when subjected to various physical and chemical manipulation techniques commonly used by opioid abusers.” KP201/APAP is designed to deter certain common methods of abuse and has shown the potential to limit excessive opioid exposure in patients and non-medical users compared to Norco®, which together with Vicodin®, Lortab® and other currently available hydrocodone combination products are among the most prescribed and the most widely abused (non-medical use) medications in the United States.1,2If approved, KP201/APAP may offer physicians the first IR hydrocodone-based pain medication designed to address prescription opioid abuse and misuse. “Non-medical use of prescription pain medications often begins with IR formulations, which progresses toward abuse of more potent long-acting medications and in some cases may lead to heroin use,” said Jeffrey Gudin, MD, Director of Pain and Palliative Care, Englewood Hospital and Medical Center, Englewood, New Jersey.“An IR pain medication with abuse-deterrent features may help interrupt this cascade of opioid abuse. The prodrug design of KP201/APAP in particular may reduce the risk of excessive opioid exposure in both patients with pain and people with substance abuse disorders.” Dr. Mickle concluded, “If approved, KP201/APAP has the potential to be the first immediate release, abuse deterrent hydrocodone/APAP option for acute pain.We are optimistic about this result and the positive implications it may have for our entire pipeline of prodrug candidates under development.” About KemPharm KemPharm is a clinical-stage specialty pharmaceutical company focused on the discovery and development of prodrugs to treat serious medical conditions through its Ligand Activated Therapy (LAT) platform technology.KemPharm utilizes its LAT platform technology to generate improved prodrug versions of FDA-approved drugs in the high need areas of pain, ADHD and other CNS disorders.
